William J. Crangle, J.
The motions for inspection of the Grand Jury minutes in the above-entitled case are granted and inspection of the Grand Jury minutes will be permitted by both defendant and the complainants. The court’s discretion is exercised with regard to the complainants’ motion upon the reasoning in the case of People r Carignan (76 Misc 2d 515).
By their demand for the minutes and their expected use of them in pending civil litigation complainants waive the considerations of secrecy usually attached to such records for the benefit of witnesses testifying before a Grand Jury, and disclosure is therefore allowed to the defendant as well. By this circumstance this case is distinguished from the facts in Albert v Zahner’s Sales Co. (51 AD2d 541). The District Attorney presents no facts which would indicate that third *577persons or the public interest will be adversely affected by this disposition.